Citation Nr: 1530066	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in January 2008, served on active duty from October 2004 to August 2007.  He had service in Iraq, where his awards and decorations included the Combat Action Badge.  The appellant is the Veteran's mother.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the RO.  


FINDING OF FACT

The VA received appellant's claim for accrued benefits in June 2012, more than one year after the Veteran's death.  


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to notify and assist the appellant in 

the development of that appeal.  However, that duty is not applicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  That is, no further assistance in the development of an appeal is warranted in which has no legal merit.  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A claim by a parent for DIC is also considered to be a claim for accrued benefits.  38 C.F.R. § 3.152(b) (2014).

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits (accrued benefits) to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a Veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her dependent children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.  (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to 

reimburse the person who bore the expense of last sickness or burial.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran. See 38 C.F.R. § 3.1000(a).

An application for dependency and indemnity and accrued benefits must be filed within one year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran died in January 2008, approximately five months after his separation from the service.  In June 2012, the appellant filed a claim of entitlement to VA DIC due to the cause of the Veteran's death.  That was also considered a claim of entitlement to accrued benefits.  The appellant does not contend, and the record does not show that an earlier claim was ever filed.

In May 2013, the PSC granted the appellant's claim for DIC, which recognized that the Veteran's death had occurred as a result of his active service.  However, because the claim for accrued benefits had been filed more than one year after the Veteran's death, there was no legal basis on which to grant the appellant's claim for accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board does not reach any other questions related to the appellant's claim of entitlement to accrued benefits.  



ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


